DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 11/03/2021 has been entered. Claims 1-6, 8, 17-18, and 20 remain pending in the application.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by the attorney Mark Rawls on 01/12/2022. 
The application has been amended as follows: 

The Abstract of the application has been amended as follows: 
Described herein is a process for applying granular material on an outer side of a foodstuff product (P). This process comprises the steps of: 
- providing a mould (
- positioning the product (P) in the mould cavity by setting the outer side (p1) in a position facing and at a distance from the mobile wall 
- introducing granular material in the gap (the mobile wall (the outer side of the product; and 
- moving the mobile wall (the outer side of the product so that it comes to press the granular material against the outer side (p1) of the product (P).

The Claims of the application have been amended as follows: 

- providing a mould (
- positioning a plurality of products (P) in each mould cavity by setting said outer side (p1) in a position facing and at a distance from said mobile wall (
- introducing granular material in the gap (
- moving said mobile wall (
- applying granular material on a perimetral edge, or on a lateral surface, of each said product (P), 
wherein said mould (102) comprises at least one mobile block (106) that defines said mobile wall, wherein said movement step further comprises moving said block towards said outer side of each said product via an actuator device (118), 
wherein said perimetral edge or said lateral surface encloses each said product (P), 
wherein said mould comprises a series of mobile blocks (106) assembled together to form an annular profile of a given perimeter, 
wherein said positioning step further comprises positioning each said product so that said mobile blocks will surround said perimetral edge, or said closed lateral surface of each said product, remaining at a distance therefrom, and 

wherein moving simultaneously said blocks towards said perimetral edge, or said closed lateral surface, of each said product via said actuator device (118) so as to reduce an extension of said perimeter comprises moving a first set of said blocks coupled to a first driving member in a first direction and moving a second set of said blocks coupled to a second driving member in a second direction opposing the first direction.

Claims 2-6, 17-18, and 20 have been cancelled. 
Allowable Subject Matter
Claims 1 and 8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art to the claimed invention is Sollich (US 4335147 A) in view of Cloud (US 2967493 A), Gigliotti (US 1507167 A), and Watanabe (US 4832307 A).
Regarding claim 1, Sollich teaches (Col. 1, lines 42-52; Col. 3, lines 1-12; Figures 3-5) placing a confectionary substance inside a mold, with a cavity as shown in Fig. 3, placing a ram (mobile wall) at a distance from the confectionary substance, placing nuts, raisins, or other granular materials on the confectionary substance (between the ram and the substance), and using the ram to press the granular material into the surface of the confectionary substance. Sollich further teaches (Col. 2, lines 40-43, 52-56; Fig. 3, 4 #1, 1’) a work table 1, with a cover 1’ that onto which the annular mold 5 is lowered. As shown by Figures 3 and 4, the work table 1 with the cover 1’ comprise a bottom that delimits the mold cavity. 

Sollich is silent on moving said mobile wall towards said outer side of said product comprising moving said mobile wall in a direction having a component parallel to said bottom. In addition, Sollich is silent on applying granular material on a perimetral edge, or on a lateral surface, of each said product (P). Also, Sollich is further silent on said mould (102) comprising at least one mobile block (106) that defines said mobile wall, wherein said movement step further comprises moving said block towards said outer side of each said product via an actuator device (118), wherein said perimetral edge or said lateral surface encloses each said product (P), wherein said mould comprises a series of mobile blocks (106) assembled together to form an annular profile of a given perimeter, wherein said positioning step further comprises positioning each said product so that said mobile blocks will surround said perimetral edge, or said closed lateral surface of each said product, remaining at a distance therefrom, and wherein said movement step further comprises moving simultaneously said blocks towards said perimetral edge, or said closed lateral surface, of each said product via said actuator device (118) so as to reduce an extension of said perimeter.
Cloud teaches (Col. 2, lines 58-67; Fig. 2 #22, 24, 26-28) a method and apparatus for applying nuts to candy wherein a composite strand 24 (foodstuff product) comprising caramel extruded as a tube surrounding a core of fudge is drawn by conveyor 26 upwardly through a pool 27 of nuts or nut fragments (granular material), which are pressed toward the strand 24 and embedded in its outer layer 22 by an annular diaphragm 28 (mobile wall) which is pulsated toward and from the strand 24. As shown in Figure 2, the outer side of composite strand 24 is positioned at a distance from diaphragm 28. Cloud further teaches (Col. 4, lines 43-49) in large scale operations, caramel and nuts will be supplied relatively continuously and automatically, wherein the nuts can be fed by gravity through a device for keeping the funnel filled to a given level. As shown in Figures 2 and 3, the nuts are fed into the gap between the diaphragm 28 and the outer side of composite strand 24. As shown by Figures 2 and 3, the diaphragm extends in a substantially horizontal direction (in a direction having a component parallel to the bottom of the cavity holding the nuts). Cloud also teaches (Col. 1, lines 62-70) an annular diaphragm surrounds the pool of nuts through which the strand (foodstuff product) passes and this diaphragm is pulsated toward the strand by pulsating pneumatic pressure. The composite strand 24 is understood to be surrounded by nuts which are in turn surrounded by annular diaphragm 28, i.e. the strand is positioned so that the perimetral edge is surrounded at a distance by the diaphragm as shown in Figure 2.
Gigliotti teaches (Page 3, lines 66-70; Fig. 5 #16, 33, 34, 36-38’) a machine for making confections wherein a lever actuates two links 36 and 37  (actuating device) which in turn actuate fingers 38 which are pivoted at 38' and engage the confection clamping plates 33 and 34 (mobile blocks) which cooperate with the dies 16 and 18. Gigliotti further teaches (Page 3, lines ) plates 33 and 34 not only pinch and compress the candy thereby imparting any desired design to the sides thereof, but also serve to force the candy more firmly into the designs formed on plunger 16, and in practice the operating links for plates 33, 34 are so connected to bell crank lever 25 that said plates start their compression stroke with or slightly after the downward stroke of plunger 16 begins. As shown in Figure 5, the plates 33 and 34 (mobile blocks) press the confection from the sides, in a direction having a component parallel to the bottom surface on which the confection rests. Thus, Gigliotti teaches mobile blocks that may be substituted for the annular diaphragm of Cloud to perform an equivalent method. 
Watanabe teaches Watanabe teaches (Col. 2, lines 33-62) a mold with mobile walls that surround a product (form an annular profile) and move towards the product simultaneously.
However, Sollich as modified above fails to teach moving a first set of said blocks coupled to a first driving member in a first direction and moving a second set of said blocks coupled to a second driving member in a second direction opposing the first direction. Coupling multiple blocks to a single first driving member and multiple other blocks to a single second driving member would simply the invention and reduce the number of parts that could be broken when executing the claimed method. As this novel feature is not disclosed in the prior art, claim 1 is allowable subject matter.
Claim 8 is allowable as a result of depending upon allowable claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                                                    Primary Examiner, Art Unit 1792